Citation Nr: 1004211	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-34 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from April 1964 to April 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, on brokerage for the RO in 
Indianapolis, Indiana.   


FINDINGS OF FACT

1.  A December 2004 rating decision denied the appellant's 
claim for entitlement to service connection for hypertension 
as secondary to service-connected diabetes mellitus, type II, 
on the basis of no in-service incurrence and no medical nexus 
to service or service-connected diabetes mellitus.

2.  The appellant did not file a timely notice of 
disagreement with the December 2004 rating decision.           

3.  Evidence received subsequent to the December 2004 rating 
decision is cumulative and redundant of that previously of 
record, and not material, as it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision is final as to the 
denial of entitlement to service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus, type II.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record: 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
VCAA notice letter was issued in June 2006.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Dingess/Hartman, at 490.  The June 2006 letter provided 
notice of the elements of new and material evidence; however, 
the reasons for the prior denial were not provided.  A 
subsequent letter in March 2009 provided notice of the 
reasons for the prior final denial.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in March 2009 and he 
was provided three months to respond with additional argument 
and evidence.  The claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
appellant in June 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The criteria of Kent are satisfied.  See 
Kent, supra.  
  
The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The appellant has indicated that he currently receives 
benefits from the Social Security Administration.  The RO 
requested those records in January 2008.  The Social Security 
Administration notified the RO in January 2008 that it had no 
medical records because the appellant had not filed for 
disability benefits.  The Board finds that the RO has made 
all reasonable attempts to obtain those records.

The appellant was not afforded an examination in association 
with his petition to reopen.  As discussed below, the Board 
concludes that new and material evidence has not been 
received on this claim.  Accordingly, there is no duty to 
provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Applicable Law

A. New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).



B.  Service Connection Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509-512 (1998).

III. Analysis of Petition to Reopen Claim

In the December 2004 rating decision, the RO denied service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, type II, because there 
was no evidence hypertension was incurred in or caused by 
service or within any applicable presumptive period and the 
evidence did not show the hypertension was related to 
service-connected diabetes mellitus, type II.  The rating 
decision was mailed to the appellant in December 2004 with a 
VA Form 4107, Your Rights to Appeal Our Decision, which 
explained the appellant's rights to appeal the rating 
decision.  To file an appeal, an appellant must file a notice 
of disagreement within one year of the date that notice of 
the rating decision was provided to the claimant.  38 C.F.R. 
§ 20.302(b) (2009).  A review of the claims folder indicates 
the appellant did not send any correspondence to the RO until 
a May 2006 Report of Contact, in which he notified the RO 
that he wished to file a new claim for hypertension, to 
include as secondary to his service-connected diabetes 
mellitus, type II.  Since the appellant did not file a notice 
of disagreement within one year of receiving notice of the 
December 2004 rating decision, the decision became final.  
38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final 
denial, in December 2004, included the appellant's service 
treatment records, private medical records, and an August 
2004 VA examination.  The August 2004 VA examination 
indicated the appellant was diagnosed with diabetes and 
hypertension in 2000.  The VA examiner found hypertension was 
not as likely as not related to diabetes due to the 
appellant's history of heavy tobacco abuse and no 
renovascular disease evident.  

The evidence added to the record subsequent to the last final 
denial, in December 2004, includes three medical articles 
concerning the connection between diabetes and hypertension 
in support of his claim to reopen.  The medical articles 
provide general information on diabetes increasing the risk 
of developing hypertension.  However, these documents do not 
address the facts in this particular appellant's case.  The 
articles do not amount to competent medical evidence of a 
nexus between the appellant's hypertension and his service-
connected diabetes mellitus, type II, and are unsupported by 
a medical opinion.  Sacks v. West, 11 Vet. App. 314, 316-17 
(1998) (holding that a medical article or treatise can 
provide support for a claim, but must be combined with an 
opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996) (finding that generic medical literature which 
does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not provide 
competent evidence to establish a nexus between current 
disability and military service).  Therefore, these documents 
are not material.

The evidence added to the record includes VA treatment 
records from March 2006 to June 2006, and from September 2006 
to October 2007, which indicate the appellant has been 
diagnosed with hypertension, but do not provide information 
concerning a nexus between hypertension and diabetes or 
hypertension and service.  The December 2004 rating decision 
acknowledged that the appellant had hypertension.  Thus, the 
information in the VA treatment records is cumulative and 
redundant of information already of record and not material.  

The appellant submitted two buddy statements in October 2007.  
The statements were related to the appellant's Parkinson's 
disease and nerves, and do not reference his hypertension.  
One buddy statement notes that the appellant was exposed to 
Agent Orange in Vietnam.  The appellant's March 2007 notice 
of disagreement also discussed his exposure to Agent Orange.  
The December 2004 rating decision acknowledged the 
appellant's service in Vietnam and presumed exposure to 
herbicides.  Therefore, this evidence is not material.

The appellant has also asserted that his diabetes mellitus, 
type II, caused his hypertension.  The evidence received 
subsequent to the last final decision in this case is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Although the appellant is 
competent to report his observations and symptoms, as a lay 
person, he is not competent to report on the cause of his 
hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Therefore, his statements do not 
constitute new and material evidence to warrant reopening.

After a review of the evidence submitted by the appellant and 
added to the file since the December 2004 rating decision, 
the Board finds that it is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
and it does not raise a reasonable possibility of 
substantiating the claim.  The new evidence, as described 
above, only confirms the appellant's diagnosis of 
hypertension.  Moreover, there is no new evidence of record 
which establishes hypertension during his period of active 
duty or within one year of separation from service.  Although 
the articles submitted by the appellant suggest a general 
link between hypertension and diabetes, the articles do not 
address the specific facts of the appellant's case, and are 
thus not material.  Therefore, the new evidence does not 
establish a nexus between appellant's hypertension and his 
diabetes mellitus, type II.

In the absence of evidence establishing a nexus to service, 
the Board concludes that the additional evidence is not new 
and material and the petition to reopen a claim for service 
connection for hypertension, to include as secondary to 
diabetes mellitus, type II, is denied.  Accordingly, the 
Board finds that what was missing at the time of the prior 
final denial remains deficient, namely evidence that the 
appellant has hypertension that is related to his military 
service or service-connected diabetes mellitus.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim 
for service connection for hypertension, to include as 
secondary to diabetes mellitus, type II, is not reopened.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


